                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:17-CR-00137-RJC-DCK
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 JAMES MICHAEL HARDIN (2)                   )
                                            )

         THIS MATTER is before the Court upon the defendant’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act, (Doc. No. 137), the government’s response in support, (Doc. No. 141), and

the defendant’s reply, (Doc. No. 142).

         Based on the entire record in this case, the Court finds extraordinary and

compelling reasons to warrant a reduction in sentence. The Court further finds

that such reduction is consistent with applicable policy statements issued by the

Sentencing Commission.

         IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 137) is GRANTED and the defendant’s sentence of

imprisonment is reduced to the time served plus up to 10 days to process his

release.

         IT IS FURTHER ORDERED that based on the risk that the defendant has

been exposed to COVID-19 while in custody, (Doc. No. 137: Motion at 12), the

defendant shall self-quarantine at his residence for fourteen (14) days following his




     Case 3:17-cr-00137-RJC-DCK Document 144 Filed 08/27/20 Page 1 of 2
release from custody as a condition of supervised release. All other terms and

conditions previously imposed remain unchanged.

       The Clerk is directed to certify copies of this Order to the defendant, the

Federal Defender, the United States Attorney, the United States Probation Office,

and the United States Marshals Service.

 Signed: August 27, 2020




      Case 3:17-cr-00137-RJC-DCK Document 144 Filed 08/27/20 Page 2 of 2
